UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTONIO GONZALEZ,

Plaintiff, 19-CV-10630 (NSR)

~against- ORDER OF SERVICE AND
COMMISSIONER OF SOCIAL SECURITY, SCHEDULING ORDER

Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of
New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the
filing fee has been waived.

In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social
Security Cases,” 16-MC-0171 (Apr. 20, 2016):

Within 90 days of the date of this order, the Commissioner must serve and file the
Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s
answer, or otherwise move against the complaint.

If the Commissioner wishes to file a motion for judgment on the pleadings, the
Commissioner must do so within 60 days of the date on which the e-CAR was filed. The motion
must contain a full recitation of the relevant facts and a full description of the underlying
administrative proceeding.

The plaintiff must file an answering brief within 60 days of the filing of the
Commissioner’s motion. The Commissioner may file a reply within 21 days thereafter.

Memoranda in support of or in opposition to any dispositive motion may not exceed 25

oy pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed

ven pees
Hg

  
 

 

 

 
these page limitations must apply to the Court for leave to do so, with copies to all counsel, no
fewer than seven days before the date on which the memorandum is due.

Clerk of the Court directed to mail a copy of this Order to pro se Plaintiff and show proof
of service on the docket.
SO ORDERED.

Dated: December 6, 2019
White Plains, New York

     

us s EP a ytiseeene
ee Egat oY

 

NELSON S. ROMAN
United States District Judge

 
